FILE COPY




                             COURT OF APPEALS
                          SEVENTH DISTRICT OF TEXAS
                                 AMARILLO

                                        MANDATE
THE STATE OF TEXAS

       To the County Court at Law No. 1 of Ellis County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on January 15,
2015, the cause upon appeal to revise or reverse your judgment between

                              John Curtis Sharp v. Karen Bieler

              Case Number: 07-15-00005-CV Trial Court Number: 03-E-2188

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated January 15, 2015, it is ordered, adjudged
and decreed that this appeal is dismissed.

       It is further ordered that all costs be assessed against the party incurring them.

        It is further ordered, adjudged and decreed that inasmuch as the appeal is dismissed
at the appellant’s request, no motion for rehearing will be entertained, and our mandate will
issue forthwith.

       It is further ordered that this decision be certified below for observance.

                                             oOo

        WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals
for the Seventh District of Texas, in this behalf, and in all things to have it duly recognized,
obeyed and executed.

       WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed,
at the City of Amarillo on January 15, 2015.



                                                           Vivian Long
                                                           VIVIAN LONG, CLERK